Case 1:19-cv-04597-NGG-CLP Document 26 Filed 04/16/21 Page 1 of 2 PageID #: 1119




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       NATIONAL LIFE INSURANCE COMPANY,
                                    Plaintiff,                           ORDER
                                                                 19-CV-4597 (NGG) (CLP)
                       -against-
       WEI DONG and RU CHEN,
                                    Defendants.

       NICHOLAS G. GARAUFIS, United States District Judge.
       Plaintiff National Life Insurance Company (“National”) brought this action
       against Defendants Wei Dong and Ru Chen, seeking a declaratory judgment
       that a life insurance policy (“the Policy”) issued by Plaintiff on Dong’s life is void
       – either ab initio or as against public policy – because Defendants procured the
       policy fraudulently as part of a scheme to fake Dong’s death and collect his life
       insurance benefits. (Compl. (Dkt. 1) ¶ 4.) After Defendants failed to answer or
       otherwise respond to the Complaint, the Clerk of Cout entered a certificate of
       default and Plaintiff moved for default judgment. (See Clerk’s Entry of Default
       (Dkt. 10); Mot. for Default J. (Dkt. 19).) The court referred Plaintiff’s motion
       to Magistrate Judge James Orenstein for a Report & Recommendation. (See
       April 14, 2020 Order Referring Mot.) Following Judge Orenstein’s retirement,
       the case was reassigned to Chief Magistrate Judge Cheryl L. Pollak. (See Nov.
       12, 2020 Notice of Case Reassignment.)
       On March 8, 2021, Judge Pollak issued a Report and Recommendation (“R&R”)
       in which she recommended that the court grant Plaintiff’s Motion for Default
       Judgment, declare the Policy void ab initio on the basis of Defendants’ fraudu-
       lent scheme, and permit Plaintiff to rescind the Policy and retain the premiums
       paid in order to offset the fees, costs, and expenses it incurred in investigating
       Defendants’ scheme. (R&R (Dkt. 24) at 16.)
       No party has objected to Judge Pollak’s R&R, and the time to do so has passed.
       See Fed. R. of Civ. P. 72(b)(2). Therefore, the court reviews the R&R for clear
       error. See Gesualdi v. Mack Excavation & Trailer Serv., Inc., No. 09-CV-2502
       (KAM) (JO), 2010 WL 985294, at *1 (E.D.N.Y. Mar. 15, 2010); La Torres v.




                                                 1
Case 1:19-cv-04597-NGG-CLP Document 26 Filed 04/16/21 Page 2 of 2 PageID #: 1120




       Walker, 216 F. Supp. 2d 157, 159 (S.D.N.Y. 2000). Having found none, the
       court ADOPTS the (Dkt. 24) R&R in full and GRANTS Plaintiff’s (Dkt. 19) Mo-
       tion for Default Judgment. The court declares the Policy void ab initio. Plaintiff
       may rescind the Policy and retain the $20,791.04 balance on the premiums.
       SO ORDERED.


       Dated:     Brooklyn, New York
                  April 1, 2021

                                                           _/s/ Nicholas G. Garaufis_
                                                           NICHOLAS G. GARAUFIS
                                                           United States District Judge




                                               2
